Citation Nr: 1215404	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disorder of the pancreas.  

2.  Entitlement to service connection for fatty liver disease.  

3.  Entitlement to an initial rating in excess of 10 percent for sinusitis.  

4.  Entitlement to an initial compensable rating for a bilateral hearing loss.  

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran is a member of the National Guard who had several periods of active duty for training, including from June 1984 to January 1985, from January 1990 to May 1990, and from January 1992 to June 1992.  He had active service from February 2004 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2009, a hearing was held before a hearing officer at the RO.  In March 2012, a hearing was held by way of videoconference with the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  At both hearings, the issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcripts of the hearings are in the claims folder.  

The issue of entitlement to an initial rating in excess of 10 percent for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disorder of the pancreas involving the dysfunction of the sphincter of Oddi had it onset during the Veteran's active service and is currently manifested by the post surgical residuals of a biliary sphincterotomy, pancreatic sphincterotomy and pancreatic stenting.  

2.  Fatty liver disease had its onset during the Veteran's active service.  

3.  The service-connected bilateral hearing loss is manifested by a pure tone threshold average of 41.75 decibels with discrimination ability of 94 percent (numeric designation I), in each ear.  


CONCLUSIONS OF LAW

1.  The criteria for service-connection for a dysfunction of the sphincter of Oddi, currently manifested by the post surgical residuals of a biliary sphincterotomy, pancreatic sphincterotomy and pancreatic stenting have been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for service-connection for fatty liver disease have been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  The criteria for a compensable rating for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in February 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claims in July 2008.  The February 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

For the issues decided herein, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded hearings before the RO staff and the undersigned Veterans Law Judge.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The term  "disability" as used in chapter 11, and specifically in 38 C.F.R. § 1110, should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA General Counsel has defined disease as being capable of improvement or deterioration.  See VAOPGCPREC 1-85 (March 5, 1985), 1-90  (March 16, 1990).  

Background

The Veteran was troubled by several health problems during his active service.  In April 2006, his epigastric abdominal pain, post cholecystectomy with elevated liver function tests and pancreatic enzymes was addressed with an ERCP (endoscopic retrograde cholangiopancreatography) procedure.  A sphincter of Oddi dysfunction/spasm was suspected.  This was treated with a biliary sphincterotomy, pancreatic sphincterotomy and pancreatic stenting.  

In October 2006, the Veteran's physician, R. K., M.D., wrote a follow-up note.  The Veteran had abnormal liver function with high AST/ALT and suspected fatty liver disease.  He was also found to have sphincter of Oddi dysfunction and pancreatic pressures requiring pancreatic and biliary sphincterotomy.  As far as symptoms were concerned, he felt better but still had a lot of gassy feeling and irritable bowel syndrome (IBS) type of symptoms with dyspepsia.  He had no diarrhea of significance.  The assessment was sphincter of Oddi dysfunction, post-therapy with sphincterotomy, fatty liver disease with abnormal liver function, gastroesophageal reflux disease, and IBS.  

[AST (aspartate transaminase) is also known as SGOT (serum glutamic oxaloacetic transaminase).  ALT (alanine transaminase) is also known as SGPT (serum glutamic pyruvic transaminase).]

The Veteran continued to be symptomatic with elevated liver function tests.  A liver biopsy was done in January 2007.  It disclosed a benign hepatic parenchyma with marked (severe) fatty metamorphosis and mild periportal chronic inflammation.  

The record contains numerous reports of elevated liver function studies.  In August 2007, the ALT (SGPT) was 210 compared to a normal range from 8 to 60.  AST (SGOT) was 91 compared to a normal range from 12 to 38.  

In a follow-up note written in November 2007, Doctor R. K. noted the Veteran had fatty liver disease with abnormal liver function tests proven by liver biopsy.  He had a lot of other blood work and the rest of the liver diseases had been ruled out.  He also had chronic abdominal complaints with pain here and there.  Examination findings were unremarkable.  The Veteran's abdomen was soft and nontender.  The liver was just palpable.  There were no ascites or splenomegaly.  

Following his release from active service, the Veteran had a VA general medical examination in May 2008.  Examination of the abdomen was normal.  SGOT was high at 58 compared to a normal range from 25 to 45.  On June 2008 VA studies, SGOT was 58 compared to a normal range from 15 to 41 and SGPT was 106 compared to a normal range from 5 to 35.  

In a September 2009 follow-up note, Dr. R. K. stated that the Veteran had fatty liver disease with possibly NASH (Non-alcoholic steatohepatitis).  He had some elevated liver enzymes and the most recent studies were elevated.  He had no specific complaints except for chronic back pain.  There was no nausea or vomiting.  He had some abdominal cramps, for which he took medication.  Examination of the abdomen showed it to be soft and nontender.  The liver was not palpable.  There were no ascites or splenomegaly.  AST was 78 and ALT was 153.  

At his RO hearing in October 2009 and his Board hearing in March 2012, the Veteran gave sworn testimony describing his symptoms and treatment in service and describing current gastrointestinal symptoms.  He mentioned his IBS, which is separately rated and not at issue here.  

Discussion

In July 2008, the RO denied service-connection for pancreatitis.  It admitted that there was treatment during service but asserted that there was no permanent residual or chronic disability.  Gastrointestinal disabilities tend to have similar symptoms so it is difficult, if not impossible to separate the IBS symptoms from those of the pancreatic disorder or fatty liver.  See 38 C.F.R. §§ 4.113, 4.114 (2011).  Thus, it cannot be said with any certainty that there are no chronic symptoms from the pancreas dysfunction.  Most importantly, the record is clear that the Veteran had surgery on the pancreas sphincter.  That is, there are definitely permanent post surgical residuals.  Consequently, the Board grants service-connection for these permanent residuals.  

The July 2008 RO decision denied service-connection for a fatty liver asserting that it was not considered an actually disabling condition.  The Board notes that elevated laboratory studies by themselves are not disabilities or diseases.  So, VA does not generally grant service-connection for elevated laboratory studies by themselves.  However, where those laboratory studies reflect an underlying disease, service-connection may be granted for the underlying disease.  In this case, a biopsy confirmed that the Veteran had fatty liver disease.  The RO essentially admits that this is a disease process for which service-connection can be granted.  In its decision, it explained that the Veteran may develop more serious complications such as inflammation of the liver.  As noted above, the VA General Counsel has held that a disease that is capable of deterioration is a disease for which service-connection can be granted.  See VAOPGCPREC 1-85 (March 5, 1985), 1-90  (March 16, 1990).  The RO told the Veteran that service-connection could not be granted because he had not developed serious complications.  That is not correct.  The question of how serious the complications are goes to the evaluation or rating of the disability.  Service-connection only requires that the disability be present.  Because the evidence shows that a fatty liver was found and treated while the Veteran was on active service, service-connection must be granted for fatty liver disease.  


Hearing Loss Evaluation

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (cycles per second).  See 38 C.F.R. § 4.85(d) (2011).  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85, Code 6100 (2011).  The United States Court of Appeals for Veterans Claims (Court) has noted that the assignment of disability ratings for hearing impairment are derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

On the authorized VA audiological evaluation, in May 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
10
60
55
35
Left
15
20
55
65
38.75

Speech audiometry revealed speech recognition ability of 100 percent correct in each ear.  These audiologic results produce a numeric designation of "I" for the right ear and "I" for the left ear.  When this numeric designation is applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2011).  

On the authorized VA audiological evaluation, in November 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
25
25
55
60
41.25
Left
20
25
60
60
41.25

Speech audiometry revealed speech recognition ability of 94 percent correct in each ear.  These audiologic results produce a numeric designation of "I" for the right ear and "I" for the left ear.  When this numeric designation is applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2011).  

During his March 2012 Board hearing, the Veteran described the effects of his hearing loss.  This information does not indicate that the disability meets the requirements for a compensable rating.  The Veteran particularly testified about the ringing in his ears or tinnitus.  This disability is separately rated and is currently assigned the maximum rating of 10 percent.  

While the Board has considered the Veteran's testimony about his hearing loss, the rating is based on objective testing by trained audiologists.  Those test results consistently show that the Veteran's hearing is within the noncompensable range.  Therefore, a compensable rating must be denied.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the service-connected hearing loss is adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that the hearing loss has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence in this case shows that the Veteran is working full time and the service-connected hearing loss does not combine with other service-connected disabilities to render him unemployable.  That is, the record here does not raise a TDIU claim.  

ORDER

Service connection for a dysfunction of the sphincter of Oddi, currently manifested by the post surgical residuals of a biliary sphincterotomy, pancreatic sphincterotomy and pancreatic stenting is granted.  

Service connection for fatty liver disease is granted.  

An initial compensable rating for a bilateral hearing loss is denied.  


REMAND

Records made during the Veteran's active service disclose frequent episodes of sinusitis.  A computerized tomography (CT) scan in March 2007 was read as showing chronic bilateral maxillary sinusitis.  The Veteran concluded his active service in March 2008.  Another CT scan in April 2008 was read as showing status post bilateral maxillary antrectomies and right ethmoidotomy and miminal left maxillary sinusitis.  On the VA general medical examination in May 2008, the history of sinus surgery was reported, but there were no specific sinus findings or diagnoses.  The Veteran has presented testimony of continuing, frequent sinus symptoms.  At his March 2012 video conference hearing, he testified of completing a course of antibiotic treatment for his sinus infection only a week earlier.  Under these circumstances, the Veteran should be afforded a VA examination for his sinuses and his recent treatment records should be obtained.   

Accordingly, the issue of entitlement to an initial rating in excess of 10 percent for sinusitis is REMANDED for the following action:

1.  The Veteran should be asked to identify and complete releases for any treatment for his sinusitis since he finished his active service.  The agency of original jurisdiction (AOJ) should then obtain any records identified by the Veteran and associate them with the claims folder.   

2.  After any records identified above have been associated with the claims folder, the Veteran should be scheduled for a VA examination of his sinuses.  The claims folder should be made available to the examiner for review and he should indicate that the file was reviewed.  Any tests or studies deemed necessary should be done.  

3.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


